EXAMINER'S COMMENTS

Allowable Subject Matter
Claims 1 and 3-10 appear to define over the available prior art and therefore allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation of, “a plurality of the protruding portions in the first fiber sheet are layered outward while being displaced such that the protruding portions cover the dome portions, and the plurality of protruding portions of the first fiber sheet are layered in a radial direction while being displaced in a circumferential direction, when the first fiber sheet covers the container body” in combination as claimed in claim 1 appears not to be anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, Cundiff et al. (US 2007/0205201) teaches a pressure-resistant container 10 comprising: a container body 16 having a tubular barrel portion 12, and dome portions 14, the tubular barrel portion 12 extending in an axial direction of the container body and the dome portions 14 being provided integrally on both end portions of the tubular barrel portion 12; and a fiber- reinforced member 18 that covers an outer surface of the container body 16, wherein the fiber-reinforced member 18 includes a first fiber sheet 40 that is formed from fibers all oriented in one direction, and a fiber direction in which all fibers of the first fiber sheet are tilted relative to the axial direction of the container . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735